878 F.2d 1431Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lawrence Russell SAVAGE, Petitioner-Appellant,v.Edward W. MURRAY, Director of the Virginia Department ofCorrections, Respondent--Appellee.
No. 88-7838.
United States Court of Appeals, Fourth Circuit.
Submitted March 31, 1989.Decided June 30, 1989.Rehearing Denied July 24, 1989.

Lawrence Russell Savage, appellant pro se.
Katherine Baldwin Toone, Office of the Attorney General of Virginia, for appellee.
Before WIDENER, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
Lawrence Russell Savage seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.*   Savage v. Murray, C/A No. 88-459-N (E.D.Va. Nov. 21, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.



*
 Because of the intervening decision of the Supreme Court in Harris v. Reed, 57 U.S.L.W. 4225 (U.S. Feb. 12, 1989) (No. 87-5677), some claims, dismissed as procedurally defaulted by the district court, have been reviewed substantively.  We find them to be without merit